103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Captain BRANKER;  J.B. French, Warden, Defendants-Appellees.
No. 96-6857.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 4, 1996.

Cornelius Tucker, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant, a North Carolina inmate, appeals the district court's order denying leave to file a 42 U.S.C. § 1983 (1994) complaint for failing to comply with the terms of a pre-filing injunction.  We have reviewed the record and the district court's opinion and find that this appeal is frivolous.  Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court.  Tucker v. McNeil, No. MISC-96-20 (E.D.N.C. Apr. 24, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED